Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. Claims 1-16  are pending. 

2. Applicant’s election without traverse of Group II , claims 11-14 in the reply filed on 12/10/21 is acknowledged.

Claims 1-10 and 15,16 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 11-14 read on the method of treating a human subject comprising administering anti-LAG3 antibodies are under consideration in the instant application



3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.Claim 12 is  rejected under 35 U.S.C. 112 (a), (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 12 is indefinite in that recitation of the “wherein the disease is ….”.   There is no antecedent basis in the base claim 11, because  the  base claim 11 does not recite disease.



6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. Claims 11-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for the claimed  method of treating  any diseases in the subject comprising administering anti-LAG-3 antibodies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The specification does not adequately teach or provide any evidences or data of how to effectively treat any diseases in any subject, by administering an effective amount of an anti-LAG-3 antibody .  Moreover,  no  animals models  were used to study the effectively of  treating any diseases in any subject, comprising administering anti-LAG-3 antibodies.  Since there is no animal model studies and data in the specification to show the effectively  of administering anti-LAG-3 antibodies,  it is unpredictable how to correlate in vitro results with  in vivo use.    

The specification does not teach how to extrapolate data obtained from in vitro studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a method of treating  any disease in any subject comprising administering anti-LAG-3 antibodies.  Moreover, Applicant himself acknowledge that anti-LAG-3 antibodies of the invention may have use in therapy, including cancer treatment  ( emphases added, see for example pages 23-24  of the instant Specification). These prophetic examples indicate what the inventors were thinks might happen in the experiments which have not actually been performed.  As such, the invention must be considered unpredictable.  Thus in the absence of working examples or detailed guidance in the specification, the intended uses of any pharmaceutical composition comprising an antisense nucleic acid are fraught with uncertainties.

US Patent Application 20210371529 and US Patent Application 20210238287 collectively teach that the function of soluble Lag-3 in treating disease including cancer is not known. The use of 

Perez-Santos ( Expert Opinion on Therapuicic Patents, 2019, v 29 p  1-35) review the current state of the art in the novel therapies use of anti-Lag-3 inhibitors and teaches that there is a continuing development of LAG-3 inhibitors including  more than 50 clinical trials including  anti- LAG-3 antibodies to show the  possible effectivity in treating various diseases where in some showing  promising results and other are not effective.

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating any disease in any subject, comprising administering an effective amount of a anti-Lag-3 antibody  in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

If the use disclosed is of such nature that the art is unaware of successful treatments with anti-Lag3 antibody a more complete statement of how to use must be supplied. 


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.  Regarding in vivo methods which rely on generally unpredictable mechanisms, "The amount of guidance or direction needed toenable the invention is inversely related to the amount of knowledge in the state of the art aswell as the predictability in the art." In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24(CCPA 1970). The "amount of guidance or direction" refers to that information in theapplication, as originally filed, that teaches exactly how to make or use the invention. Themore that is known in the prior art about the nature of the invention, how to make, and howto use the invention, and the more predictable the art is, the less information needs to beexplicitly stated in the specification. In contrast, if little is known in the prior art about thenature of the invention and the art is unpredictable, the specification would need more detailas to how to make and use the invention in order to be enabling (MPEP 2164.03)." TheMPEP also states that physiological activity can be considered inherently unpredictable. 


"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

9. The claims 11-14  are  provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-13 of copending Application No.16/357,541. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of copending Application No.16/357,541 recited a method of treating a diseases comprising administering anti-LAG-3 antibody. 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

10. No claim is allowed.


The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644